Citation Nr: 9927569	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-38 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to July 
1991.

This appeal arises from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran's appeal originally 
included the issues of service connection for residuals of a 
right side injury and entitlement to a permanent and total 
disability rating for pension purposes.  Those issues, 
however, were denied by a May 1998 Board decision.  Thus, 
those issues are not now before the Board.


FINDING OF FACT

A personality disorder is not a disease or disability for VA 
compensation purposes, and there is no medical evidence of a 
nexus between a current acquired psychiatric disorder and 
service.


CONCLUSION OF LAW

The veteran's claim for service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the veteran's claim was remanded 
by a May 1998 decision for agency of original jurisdiction 
(RO) consideration of the cited issue on a de novo basis, as 
the RO had adjudicated the claim as a request to reopen a 
previously denied and final decision, based on the submission 
of new and material evidence, rather than a new claim for a 
different diagnosis.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The 
RO subsequently denied that new claim, and the case has been 
returned to the Board.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases, including a psychosis, 
may be presumed to have been incurred during service if they 
become manifest to a compensable degree within an applicable 
period after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).

Initially the Board notes that the service medical record 
assessments and findings reveal various personality 
disorders.  Generally, congenital or developmental defects or 
conditions are not considered to be diseases or injuries 
within the meaning of applicable legislation providing VA 
disability compensation benefits.  38 C.F.R. § 3.303(c).  
Additionally, 38 C.F.R. § 4.9 indicates that mere congenital 
or developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  Also, § 1153 is not applicable to the veteran's 
personality disorders, as they are not diseases or injuries.  
See Winn v. Brown, 8 Vet. App. 510 (1996); VAOPGCPREC 82-90 
(July 1990).

If, during an individual's military service, superimposed 
disease or injury on a personality disorder does occur, 
service-connection may be warranted for the resultant 
disability.  In the present case, however, there has been no 
medical evidence submitted which reveals that any 
superimposed disease or injury, including any listed in 
§ 3.309(a), to include a psychosis, was diagnosed or incurred 
during the veteran's military service or within any 
applicable presumptive period.  See VAOPGCPREC 82-90 (July 
1990).

The veteran's service medical records contain his October 
1990 physical examination report, which indicates that 
alcohol abuse was noted by history, which was not medically 
disqualifying, but "very" close.  His October 1990 medical 
history report indicates a prior use of marijuana within the 
previous six months, and alcohol abuse, with a driving while 
intoxicated conviction and a public intoxication conviction.  
A March 1991 treatment report indicates he was examined after 
being reported for being drunk on duty.  He reported a 10 
year drinking history, and daily drinking for the previous 
several months.  This report also confirmed a previous drug 
abuse history.  The assessment was episodic alcohol abuse, 
and the diagnosis was that he met the criteria for severe 
alcohol dependency.  A May 1991 report indicated a mental 
status evaluation had been conducted, which found his 
behavior was aggressive and hostile, but did not indicate any 
psychosis.  He was referred for counseling.  His May 1991 
separation physical examination report noted a personality 
disorder, but no psychiatric disorder.  A May 1991 Report of 
Mental Status Evaluation report contains diagnoses (under 
American Psychiatric Association : Diagnostic and Statistical 
Manual of Mental Disorders, Third Edition, Revised (DSM-III-
R)) of : (Axis I) adjustment disorder with mixed emotional 
features secondary to his dissatisfaction with his unit, 
resolved; (Axis I0 occupational problem; (Axis II) 
personality disorder not otherwise specified with Cluster B 
pathology (narcissistic, histrionic).  A note indicated that 
the Axis II diagnosis represented a behavior disorder within 
the meaning of Army regulations.  This report specifically 
noted the veteran manifested the presence of character 
pathology, but no evidence of a major psychiatric disorder.

The veteran's service personnel records contain his 
separation documentation, which indicates he was separated 
due to patterns of misconduct, consisting of: (1) an Article 
15 violation concerning breach of the peace, drunk and 
disorderly conduct, and incapacitation; (2) an Article 15 
violation for failure to report to his appointed place of 
duty; and (3) disobeying a non-commissioned officer, drunk 
and disorderly conduct, and incapacitation for the proper 
performance of duty.  These records also indicate a summary 
Court-Martial.  A July 1991 Prisoner's Release Order 
indicates the veteran was released from the Brig upon the 
expiration of his sentence.

A report of a psychiatric assessment dated in June 1992 shows 
that the veteran gave a history of alcohol abuse since age 
15, with the first drink at age 8, and heavy use over the 
past 10 to 11 months.  A history of polydrug abuse was also 
noted.  The diagnoses were alcohol dependency and polydrug 
abuse.  The veteran was hospitalized in September 1993 for 
evaluation of depression and suicidal ideation.  The 
discharge summary shows that a psychiatric diagnosis was 
deferred.

A thorough review of the remainder of private and VA medical 
evidence, from 1992 through 1996, including VA psychiatric 
examination reports, contain diagnoses or assessments of 
alcohol and drug abuse and dependency; major depression; 
personality disorders, with very manipulative and medication 
seeking with antisocial personality traits; Benzedrine abuse; 
rule out malingering; rule out a bipolar disorder; 
schizophrenia by history; polysubstance abuse, including 
cocaine, hash, LSD, cannabis, and mushrooms; and bipolar 
(disorder), depressed and agitated versus schizoaffective 
disorder.  There is no medical opinion contained in these 
records, however, which links any psychiatric disorder to the 
veteran's active duty service.  A VA psychiatrist who 
examined the veteran in February 1996 opined that the 
veteran's only diagnoses were alcohol abuse and dependence 
and a personality disorder; the examiner specifically noted 
that the veteran had no Axis ! diagnosis that was related to 
service.  
A March 1996 private treatment report indicated the veteran 
refused any vocational rehabilitation or constructive 
activity, indicating his only objective was obtaining 
disability benefits.

During his January 1997 personal hearing the veteran 
testified he was treated for a psychiatric disorder while 
stationed in Germany; that he requested a discharge from 
service after his life was threatened on two occasions; that 
he is currently being treated at a VA hospital; and that he 
is taking Elavil.

The veteran has a current diagnosis of a personality disorder 
and was diagnosed with such in service.  However, a 
personality disorder is not a disease or injury within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1998).  Since 
service connection for compensation purposes for a 
personality disorder is prohibited by law, any claim for 
service connection for a personality disorder on either a 
direct or secondary basis is legally insufficient.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

As to the veteran's history of alcohol abuse, while 
compensation cannot be paid for alcohol abuse, entitlement to 
service connection for alcohol abuse, for other purposes, is 
not precluded.  See Barela v. West, 11 Vet. App. 280, 282 
(1998).  However, in this case, the veteran the veteran has 
not claimed any type of organic disease or disability that is 
a secondary result of his alcohol abuse, and there is no 
medical evidence of a nexus between a current diagnosis of 
alcoholism and service.  While alcohol abuse was apparent 
during service, medical evidence dated in recent years 
indicates that the such was present since the veteran's mid-
teens.  There is no medical opinion that alcohol abuse began 
or was aggravated during service.

While an adjustment disorder was diagnosed during service, 
the medical evidence shows that it resolved prior to the 
veteran's discharge.  The post-service medical evidence is 
conflicting as to whether the veteran currently has a 
psychiatric disorder, other than alcoholism and a personality 
disorder.  Much of this evidence relates to evaluation and 
treatment for alcohol and drug abuse.  Nevertheless, there is 
medical evidence of other psychiatric disorders several years 
after service, including major depression and a possible 
bipolar disorder, but there is no medical opinion of record 
relating any currently diagnosed psychiatric disorder with 
the veteran's active duty service.  It is again pertinent to 
note that a VA psychiatrist who examined the veteran in 
February 1996 specifically opined that the veteran did not 
have an Axis 1 diagnosis related to service.

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim for service connection requires medical 
evidence of a nexus between an inservice injury or disease 
and a current disability in order to be plausible, as noted 
above, and no such evidence has been submitted, the veteran's 
claim for service connection for an acquired psychiatric 
disorder must be denied as not well grounded.  See Epps, 
supra.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

